DETAILED ACTION
	This final rejection is responsive to communication filed May 17, 2022.  Claims 1-3, 9, 10, and 16 are currently amended.  Claims 1-20 are pending in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2022, June 16, 2022 and July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9 and 20 of copending Application No. 17/187, 300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 20 of Application No. 17/187, 300 teach the limitations of claims 1, 9, 10 and 16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 of copending Application No. 17/187, 365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 of Application No. 17/187, 365 teach the limitations of claims 1, 10 and 16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 2011/0093471) (‘Brockway’) in view of Li et al. (US 2015/0278394 A1) (‘Li’).

With respect to claims 1 and 10, Brockway teaches a method, comprising: 
maintaining, by a cloud-based service (paragraphs 61 and 65), a time-series data lake (metadata associated with store data includes creation/access/modification times) (paragraphs 54 and 172-174) that includes, for an organization, a time-series representation of a plurality of data sources (paragraphs 41, 43 and 54), wherein the time-series data lake retains data according to a first retention policy (paragraphs 67 and 86); 
receiving, by the cloud-based service, a request for a subset of data associated with the organization (paragraphs 126 and 130); 
retrieving, by the cloud-based service, the subset of data from the time-series data lake (paragraphs 126 and 130); and 
storing, by the cloud-based service, the subset of data in a particular storage location that retains data according to a second, different retention policy (data may be copied to secondary location having a different retention or an archive location that is subject to lock down data due to legal hold) (paragraphs 46, 58-59, 86, 136, 149, and 154).
Brockway does not explicitly teach wherein the time-series data lake stores data in a column-oriented format, and includes data-element-level backup timestamps for data elements extracted from the plurality of data sources for backup; or retrieving data based on the data-element-level backup timestamps.
Li teaches wherein the time-series data lake stores data in a column-oriented format, and includes data-element-level backup timestamps for data elements extracted from the plurality of data sources for backup (paragraph 28); and retrieving data based on the data-element-level backup timestamps (timestamps are used as row keys) (paragraphs 6, 28, and 57).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the time series data of Brockway to be stored in a column-oriented format with timestamps to provide a better data access performance and improved storage of time series data that supports more efficient and effective access to such data.  A person having ordinary skill in the art would have been motivated to make the modification because Brockway teaches timestamped data and does not specify a particular storage format.  Therefore, the combination would entail changing the storage format to column-based. 

With respect to claim 2, Brockway in view of Li teaches wherein the subset of data includes first data from a backup of a first one of the plurality of data sources, wherein the subset of data does not include all of the data from the backup of the first data source (Brockway, paragraphs 41,  55, and 126), and wherein other portions of the backup of the first data source are deleted, according to the first retention policy, while the subset of data is retained according to the second retention policy (Brockway, paragraphs 130, 132, 139, 141, 156).

	With respect to claim 4, Brockway in view of Li teaches wherein the particular storage location is a dedicated sub-repository within the time-series data lake (Brockway, paragraphs 85, 98, 145, and 154).

	With respect to claim 5, Brockway in view of Li teaches further comprising: maintaining, by the cloud-based service, backup data for the organization, wherein the time-series representation of the plurality of data sources is generated based on the backup data for the organization (Brockway, paragraphs 41 and 54-55).

	With respect to claim 6, Brockway in view of Li teaches wherein the request for the subset of data includes one or more search criteria (Brockway, paragraphs 126 and 130).

With respect to claim 7, Brockway in view of Li teaches the method of claim 6, wherein the one or more search criteria include at least one of a data source identifier, a time identifier, or an access control identifier (metadata, which includes time, or access criteria) (Brockway, paragraphs 83 and 130).

With respect to claim 8, Brockway in view of Li teaches further comprising: subsequent to the storing the subset of data in the particular storage location, receiving, by the cloud-based service, updated backup data for the organization (Brockway, paragraphs 51, 54, 133 and 154); and storing, by the cloud-based service, the updated backup data in the time-series data lake (Brockway, paragraphs 51, 54, 133 and 154).

	With respect to claim 9, Brockway in view of Li teaches further comprising: subsequent to the storing the subset of data in the particular storage location, monitoring, by the cloud-based service, updated backup data added to the time-series data lake to determine whether any of the updated backup data matches one or more search criteria specified in the request for the subset of data (Brockway, paragraphs 133-134 and 154), and  
automatically storing, by the cloud-based service, matching updated backup data in a storage location that retains data according to the second, different retention policy (paragraphs 46, 96, 98, 126, and 149)

	With respect to claim 11, Brockway in view of Li teaches wherein the retrieving the subset of data includes executing a query against the time-series data lake at a first point in time, wherein the subset of data includes data that matches the query at the first point in time (Brockway, paragraphs 48, 166, and 190).

With respect to claim 12, Brockway in view of Li teaches wherein the operations further comprise: 
subsequent to the storing the subset of data in the particular storage location, receiving updated backup data for the organization (Brockway, paragraphs 51, 54, 133 and 154); 
storing the updated backup data in the time-series data lake (Brockway, paragraphs 51, 54, 133 and 154); and 
monitoring the updated backup data in the time-series data lake to determine whether any of the updated backup data matches one or more search criteria included in the request for the subset of data (Brockway, paragraphs 133-134 and 154).

With respect to claim 13, Brockway in view of Li teaches wherein the operations further comprise: receiving information identifying a frequency with which the time-series data lake is to be monitored for data matching the one or more search criteria, wherein the monitoring is performed periodically based on the identified frequency (Brockway, paragraphs 73, 87, 97-98, 134, and 166).

With respect to claim 14, Brockway in view of Li teaches wherein the monitoring includes querying the time-series data lake for data that was added to the time-series data lake subsequent to a first point in time at which the subset of data was retrieved from the time-series data lake (Brockway, paragraphs 48, 98, 133, 166, and 190).

With respect to claim 15, Brockway in view of Li teaches wherein the operations further comprise: based on the monitoring, identifying a second subset of data associated with the organization that matches the one or more search criteria; and storing the second subset of data in the particular storage location (Brockway, paragraphs 126, 130, 133-134).

With respect to claim 16, Brockway teaches a method, comprising: 
providing, by a cloud-based service (paragraphs 61 and 65), a data lake service that maintains data for a plurality of organizations, wherein, for a first one of the plurality of organizations, the data lake service maintains a time-series data lake (metadata associated with store data includes creation/access/modification times) (paragraphs 54 and 172-174) that stores a time-series representation of data associated with the first organization according to a first retention policy (paragraphs 67 and 86); 
receiving, by the cloud-based service from a requesting entity, a request to preserve backup data associated with the first organization that matches one or more search criteria (paragraphs 126 and 130); and 
storing, by the cloud-based service, a subset of data that matches the one or more search criteria in a particular storage location, wherein the particular storage location that retains data according to a second, different retention policy (data may be copied to secondary location having a different retention or an archive location that is subject to lock down data due to legal hold) (paragraphs 46, 58-59, 86, 136, 149, and 15).
Brockway does not explicitly teach wherein the time-series data lake stores data in a column-oriented format, and includes data-element-level backup timestamps for data elements extracted from the plurality of organizations for backup; or receiving a request for data matching one or more criteria time-based criteria evaluated according to the data-element-level backup timestamps.
Li teaches wherein the time-series data lake stores data in a column-oriented format, and includes data-element-level backup timestamps for data elements extracted from the plurality of organizations for backup (paragraph 28); and receiving a request for data matching one or more criteria time-based criteria evaluated according to the data-element-level backup timestamps (timestamps are used as row keys; users access time series data within period of time based on request) (paragraphs 6, 28, 50 and 57).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the time series data of Brockway to be stored in a column-oriented format with timestamps to provide a better data access performance and improved storage of time series data that supports more efficient and effective access to such data.  A person having ordinary skill in the art would have been motivated to make the modification because Brockway teaches timestamped data and does not specify a particular storage format.  Therefore, the combination would entail changing the storage format to column-based. 

With respect to claim 17, Brockway in view of Li teaches wherein, based on the second, different retention policy, the cloud-based service retains data in the particular storage location until a second request is received, from one or more authorized users, to release the subset of data (Brockway, paragraphs 112, 139, 141, and 156).

With respect to claim 18, Brockway in view of Li teaches further comprising: encrypting, by the cloud-based service, the subset of data to generate an encrypted subset of data, wherein the storing includes storing the encrypted subset of data in the particular storage location (Brockway, paragraphs 51, 58, 71 and 86).

With respect to claim 19, Brockway in view of Li teaches further comprising: generating, by the cloud-based service, for the subset of data, a tag value that is usable to identify the subset of data that matches the one or more search criteria (Brockway, paragraphs 81, 83, 85-86, 126 and 130); and
 wherein the storing the subset of data includes storing the tag value in the particular storage location with the subset of data (Brockway, paragraphs 97, 99 and 126).

With respect to claim 20, Brockway in view of Li teaches further comprising: subsequent to the storing, receiving, by the cloud-based service from a requesting user, a subsequent request to access the subset of data (Brockway, paragraphs 103, 119 and 125); 
initiating, by the cloud-based service, one or more authentication operations for the requesting user (Brockway, paragraphs 103, 119 and 125); and 
in response to the requesting user satisfying the one or more authentication operations, providing, by the cloud-based service, the subset of data to the requesting user (Brockway, paragraphs 103, 119 and 125).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway in view of Li as applied to claim 1 above, and further in view of Harper et al. (US 2016/0065498 A1) (‘Harper’).

With respect to claim 3, Brockway in view of Li teaches the time series data lake.
Brockway in view of Li does not explicitly teach record-level checksums for the extracted data elements.
Harper teaches record-level checksums for the extracted data elements (paragraphs 84-85).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the data lake of Brockway to include record-level checksums to assist in audit and recovery operations, thereby improving the data lake and access to data.  A person having ordinary skill in the art prior the filing date of the invention would have been motivated to make the combination because Brockway teaches deduplication and checking data against previously indexed data and thus the modification would entail using checksums to do the checking.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reiner teaches a time-series data lake (col. 3 lines 1-4) that moves data into legal hold storage (col. 7 lines 5-13; col. 10 lines 51-59).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 13, 2022